Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00523-CR

                                       IN RE Miguel MARTINEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 7, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 31, 2019, relator filed a petition for writ of mandamus and a motion for stay of the

underlying proceedings pending final resolution of the petition for writ of mandamus. After

considering the petition and the record, this court concludes relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

Relator’s motion for stay is denied as moot.

                                                        PER CURIAM

Do not publish




1
  This proceeding arises out of Cause No. 2015-CR-4203, styled The State of Texas v. Miguel Martinez, pending in
the 437th Judicial District Court, Bexar County, Texas, the Honorable W.C. Kirkendall presiding.